 CESSNA AIRCRAFT COMPANY237that most of the replacements have indicated that they do not wishto be represented by the Union. The Employer contends that theUnion therefore no longer represents a majority of the employees.We find no merit in this contention. The Board has consistentlyheld,'with judicial approval,2 that, absent unusual circumstancesnot here present,a Boardcertification will be treated as identifyingthe statutory bargaining representative with certainty and finality fora period of 1 year; and, in order to protect the bargaining relationshipfrom disturbance during that period, it is the policy of the Board, incaseslike the one at bar, to dismiss all petitions filed at any time beforethe .end of the certification year.'Accordingly, we shall grant theUnion's motion and dismiss the petition 4[The Board dismissed the petition.] s1 Centr-O-Cast c• EngineeringCo., 100 NLRB 1507. Cf.Henry Heide, Inc.,107 NLRB1160.sRay BrooksN. L. R. B.,348 U. S. 96.Centr-O-Castcase,supra.The Employer contends that any conflict with the 1-year rule might be obviated bydirecting an election to be held after the certification year has expired.However, such aprocedure is precluded by the policy announced by the Board in theCentr-O-Castcase,supra,that petitions will not be processed for any purpose during the certification yearbut will be dismissed.I In view of the fact.that the certification year has already elapsed and in view of theunusual circumstances present in this case,Member Rodgers would proceed to an electionin this matter.Cessna Aircraft Company Wichita DivisionandInternationalBrotherhood of Electrical Workers, Local271, AFL-CIO, Peti-tioner.Case No. 17-RC-2002. January 27,1956SUPPLEMENTAL DECISION AND CERTIFICATIONOF RESULTS OF ELECTIONOn August 19, 1955, pursuant to the Board's Decision and Directionof Election,' a craft severance election by secret ballot was conductedunder the direction and supervision of the Regional Director for theSeventeenth Region, among the employees in the voting group here-tofore found appropriate:Upon the conclusion of the balloting, atally of ballots was furnished to the. parties in accordance with theRules and Regulations of the Board. The tally showed that of ap-proximately 11 eligible voters, 5 votes were cast for the Petitioner,which was the Union seeking craft severance, 3 votes were cast forInternational Association of Machinists, District Lodge No. 70, AFL-CIO, herein called the Intervenor, and 3 votes were cast for neitherorganization.On August 22,1955, the Regional Director, acting underI Cessna AircraftCompany,Wioh4taDivision,113 NLRB 450.115 NLRB No. 44. 238DECISIONS OF NATIONAL LABOR RELATIONS BOARDSection 102.62 of the Board's Rules and Regulations, issued an orderdeclaring the election to be a nullity.On September 14, 1955, the Regional Director conducted a secondelection.The tally of ballots for that election included two challengedballots.As the challenged ballots were sufficient in number to affectthe results of the second election, the Regional Director, pursuant tothe Board's Rules and Regulations, conducted an investigation andon November 1, 1955, issued and served on the parties his report onchallenged ballots.In his report, the Regional Director found that ordinarily he wouldhave recommended that the challenge to one of the ballots (Ander-son's) be sustained, and the challenge to the other ballot (Farris') beoverruled and that this ballot be opened and counted.However, rely-ing on the Board's supplemental decision in theSutherland PaperCo. case,' the Regional Director concluded that he was in error indeclaring the original election a nullity and in conducting the secondelection.He therefore recommended that the Board find that thePetitioner had failed to demonstrate its majority status and that thepetition be dismissed.The Petitioner has excepted to the RegionalDirector's report.In its supplemental decision in theSutherlandcase, the Board re-ferred to the procedure it established in theAmerican Potashcase 3with respect to the conduct of craft severance elections, and declared :"This procedure, first adopted inAmerican Potash,makes it clear thatno runoff was intended in craft severance elections as craft severancewas to become effective only ifa majorityof the employees voted forthe union seeking severance."The conclusion and- recommendationcontained in the Regional Director's report herein rests upon thisdeclaration in theSutherlandcase.In its exceptions, the Petitioner contends that the Regional Direc-tor's conclusion and recommendation is predicated upon a retroactiveapplication of "new rules issued by the Board inSutherland PaperCo."It is true that the Board issued theSutherlandsupplementaldecision after the Regional Director had conducted both the originaland the second elections herein.However, as indicated by the above-quoted statement, the Board did not announce "new rules" in theSutherlandcase.Rather it merely affirmed and explained procedureestablished by theAmerican Potashdecision,which preceded thiscase by many months. In these circumstances, therefore, we reject-the Petitioner's contention, and hereby adopt the Regional Director'sconclusion that a second election was erroneously conducted in thisproceeding.2 Sutherland Paper Co.,114 NLRB 211.sAmerican Pota8h&Chemical Corporation,107 NLRB 1418,at 1426-1427. CONSOLIDATED INDUSTRIES, INC.239As the Petitioner failed to receive a majority of the votes cast inthe original election herein we shall only certify the election's results.[The Board certified that a majority of the valid ballots was notcast for International Brotherhood of Electrical Workers, Local 271,AFL-CIO, and that the said Union is not the exclusive representativeof the employees at the Employer's Wichita, Kansas, plant, in thevoting group designated in paragraph numbered 4 of the Decisionand Direction of Election herein.]Consolidated Industries,Inc.andInternational Union Automo-bile,Aircraft&Agricultural Implement Workers,AFL-CIO,'Petitioner.Case No. 1-PC-4312. January 27,1956DECISION AND DIRECTIONOn November 4, 1955, pursuant to a stipulation for certificationupon consent election, an election by secret ballot was conducted underthe direction and supervision of the Regional Director for the FirstRegion among the employeesin theagreed appropriate unit.Follow-ing the election,the Regional Director served on the parties a tally ofballotswhichshowed that,of approximately 132 eligible voters, 129cast valid ballots of which 65 were cast for the Petitioner and 64 werecast against the Petitioner.Two ballots were challenged.As the challenged ballots were sufficient in number to affect theresults of the election,the Acting Regional Director,pursuant to theBoard's Rules and Regulations,conducted an investigation and, onDecember 2,1955, issued and caused to be served upon the parties areport on challenged ballots.In his report, theActingRegional Di-rector recommended that the challenges to both ballots,cast by em-ployees Hadleyand Yedynak,be overruled and that the ballots beopenedand counted.The Employer filed exceptions only to that por-tion of the report oftheActingRegional Director which recom-mended thatthe ballotof Yedynak be opened and counted;the Peti-tionerfiled no exceptions.The Board has reviewed the stipulation of the parties,the ActingRegional Director's report on challenged ballots,the Employer's ex-ceptions,and upon the entire record in the case,makes the followingfindings of fact :1.The Employer is engaged in commerce within the meaning ofthe Act.i The AFL and CIO having merged,we are amending the identification of the affiliationof the Petitioner.115 NLRB No. 41.